III.Code of Ethics Implementation Date: 2/28/05 Most Recent Amendment Date: 9/14/09 General The Code of Ethics is predicated on the principle that T2 owes a fiduciary duty to its Clients.1Accordingly, Employees must avoid activities, interests and relationships that run contrary (or appear to run contrary) to the best interests of Clients.At all times, T2 will be mindful to: · Place client interests ahead of T2’s – As a fiduciary, T2 will serve in its Clients’ best interests. In other words, Employees may not benefit at the expense of Clients. · Engage in personal investing that is in full compliance with T2’s Code of Ethics – Employees must review and abide by T2’s Personal Securities Transaction and Insider Trading Policies. · Avoid taking advantage of your position – Employees must not accept investment opportunities, gifts or other gratuities from individuals seeking to conduct business with T2, or on behalf of a Client, unless in compliance with the Gift Policy below. · Maintain full compliance with the Federal Securities Laws – Employees must abide by the standards set forth in Rule 204A-1 under the Advisers Act [17j-1] and Rule 17j-1 under the IC Act.In addition, T2 Employees who are Officers of a RIC must also abide by the Fund’s Officer Code of Conduct that is established by the investment company. Any questions with respect to T2’s Code of Ethics should be directed to the CCO.As discussed in greater detail below, Employees must promptly report any violations of the Code of Ethics to the CCO. Risks In developing this policy and procedures, T2 considered the material risks associated with administering the Code of Ethics.This analysis includes risks such as: · Employees engage in various personal trading practices that wrongly make use of Non-Public Information resulting in harm to Clients or unjust enrichment to the Employee (These practices include trading ahead of Clients and passing Non-Public Information on to spouses and other persons over whose accounts the Employee has control.) · Employees are able to cherry pick Clients' trades and systematically move profitable trades to a personal account and let less profitable trades remain in Clients’ accounts. · One or more Employees engage in an excessive volume of personal trading (as determined by the CCO) that detracts from their ability to perform services for Clients. · Employees take advantage of their position by accepting excessive gifts or other gratuities (including access to IPO investments) from individuals seeking to do business with T2. · The personal trading of Employees does not comply with certain provisions of Rule 204A-1 under the Advisers Act and Rule 17j-1 of the IC Act. · Employees are not aware of what constitutes Material Non-Public Information. 1S.E.C. v. Capital Gains Research, Inc., 375 U.S. at 191-192 (1963). 1 · Employees serve as trustees and/or directors of outside organizations. (This could present a conflict in a number of ways, for example, if T2 wants to recommend the organization for investment or if the organization is one of T2’s service providers.) · Employees use T2 property, including research, supplies, and equipment, for personal benefit. T2 has established the following guidelines as an attempt to mitigate these risks. Guiding Principles & Standards of Conduct All Employees will act with competence, dignity and integrity, in an ethical manner, when dealing with Clients, the public, prospects, third-party service providers and fellow Employees.The following set of principles frame the professional and ethical conduct that T2 expects from its Employees: · Act with integrity, competence, diligence, respect, and in an ethical manner with the public, Clients, prospective clients and Employees; · Place the integrity of the investment profession, the interests of Clients, and the interests of T2 above one’s own personal interests; · Adhere to the fundamental standard that you should not take inappropriate advantage of your position; · Avoid any actual or potential material conflict of interest without first consulting with Senior Management; · Conduct all personal securities transactions in a manner consistent with this policy; · Use reasonable care and exercise independent professional judgment when conducting investment analysis, making investment recommendations, taking investment actions, and engaging in other professional activities; · Practice and encourage others to practice in a professional and ethical manner that will reflect favorably on you and the profession; · Promote the integrity of, and uphold the rules governing, capital markets; · Maintain and improve your professional competence and strive to maintain and improve the competence of other investment professionals. · Comply with applicable provisions of the Federal Securities Laws. T2 HAS ZERO TOLERANCE FOR RETALIATORY ACTIONS AND THEREFORE MAY SUBJECT OFFENDERS TO MORE SEVERE ACTION THAN SET FORTH IN THIS CODE OF ETHICS.IN ORDER TO MINIMIZE THE POTENTIAL FOR SUCH BEHAVIOR, ALL REPORTS OF CODE OF ETHICS VIOLATIONS WILL BE TREATED AS BEING MADE ON AN ANONYMOUS BASIS. 1.Personal Security Transaction Policy Employees may not purchase or sell any Security in which the Employee has a Beneficial Interest unless the transaction occurs in an exempted Security or the Employee has complied with the Personal Security Transaction Policy set forth below. Employees may not buy or sell any Security within 1 business day before or after the Fund trades in the same Security, unless the CCO determines that it is clear that, in view of the nature of the investment and the market for such investment, the order will not affect the price paid or received by the fund. 2 Pre-Clearance Procedures Employees shall complete T2’s Private Placement and IPO Request and Reporting Form (See Attachment A) when requesting a trade in a Private Placement or IPO.All pre-clearance requests must be submitted to the CCO. With regard to an Employee investment in a Fund, the Employee shall not be required to obtain pre-approval from the CCO for an “initial” investment or subscription to the Fund. Rather, the execution of the Fund’s subscription document shall serve as evidence of T2’s pre-clearance of the Employee’s investment in the Fund. All subsequent investments in the Fund that do not require the execution of additional subscription agreements, do however require pre-approval of the CCO via the aforementioned Limited Offering and IPO Request and Reporting Form included as Attachment A. Reportable
